       Case 1:18-cr-04166-JBM Document 35-1 Filed 09/04/19 Page 1 of 13


                                                                            APPEAL,CUSTODY
                              U.S. District Court
             District of New Mexico − Version 6.2.2 (Albuquerque)
            CRIMINAL DOCKET FOR CASE #: 1:18−cr−04166−JBM−1

Case title: USA v. Eriacho                              Date Filed: 12/19/2018
                                                        Date Terminated: 08/12/2019

Assigned to: Senior Judge Joe
Billy McDade

Defendant (1)
Carlandrew Eriacho                represented by Todd A. Coberly
TERMINATED: 08/12/2019                           Coberly Law Office
                                                 1322 Paseo de Peralta
                                                 Santa Fe, NM 87501
                                                 505−306−4019
                                                 Fax: 505−629−1560
                                                 Email: coberlylaw@gmail.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: CJA Appointment

Pending Counts                                  Disposition
18:1153 and 1112: Involuntary                   SENTENCE IMPOSED: CBOP−37 months;
Manslaughter.                                   Supervised Release−3 years; SPA−$100; deft in
(1)                                             custody

Highest Offense Level (Opening)
Felony

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
None



Plaintiff

                                                                                           DNM 1
      Case 1:18-cr-04166-JBM Document 35-1 Filed 09/04/19 Page 2 of 13


USA                                            represented by David Patrick Cowen
                                                              United States Attorney's Office
                                                              P.O. Box 607
                                                              Albuquerque, NM 87103
                                                              505−346−6899
                                                              Fax: 505−346−7296
                                                              Email: david.cowen@usdoj.gov
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Retained

Date Filed   #    Page Docket Text
12/19/2018    2        REDACTED INDICTMENT as to Carlandrew Eriacho. (emr) (Entered:
                       12/20/2018)
01/03/2019             Arrest of Carlandrew Eriacho (kd) (Entered: 01/03/2019)
01/03/2019             Case unsealed as to Carlandrew Eriacho (kd) (Entered: 01/03/2019)
01/03/2019             Set Hearings as to Carlandrew Eriacho: Initial Appearance set for 1/4/2019 at
                       09:30 AM in Albuquerque − 320 Rio Grande Courtroom before Magistrate
                       Judge Karen B. Molzen. (kd) (Entered: 01/03/2019)
01/04/2019    4        Clerk's Minutes for proceedings held before Magistrate Judge Karen B. Molzen:
                       Initial Appearance as to Carlandrew Eriacho held on 1/4/2019;
                       Arraignment/Detention set for 1/7/2019 at 09:30 AM in Albuquerque − 320 Rio
                       Grande Courtroom before Magistrate Judge Karen B. Molzen. (Recording Info:
                       Rio Grande) (emr) (Entered: 01/04/2019)
01/04/2019    5        ORAL ORDER of temporary detention pending hearing as to Carlandrew
                       Eriacho by Magistrate Judge Karen B. Molzen (emr)
                       [THIS IS A TEXT−ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.]
                       (Entered: 01/04/2019)
01/04/2019    6        Arrest Warrant Returned Executed on 1/4/19 as to Carlandrew Eriacho. (vv)
                       (Entered: 01/04/2019)
01/04/2019    8        CJA Appointment of Attorney Todd A. Coberly for Carlandrew Eriacho by
                       Magistrate Judge Karen B. Molzen (nm)
                       [THIS IS A TEXT−ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.]
                       (Entered: 01/04/2019)
01/07/2019    9        Clerk's Minutes for proceedings held before Magistrate Judge Karen B. Molzen:
                       Arraignment/Detention as to Carlandrew Eriacho (1) Count 1 held on 1/7/2019
                       (Recording Info: Rio Grande) (emr) (Entered: 01/07/2019)
01/07/2019   10        DISCOVERY ORDER as to Carlandrew Eriacho by Magistrate Judge Karen B.
                       Molzen (emr) (Entered: 01/07/2019)
01/07/2019   11        ORDER OF DETENTION as to Carlandrew Eriacho by Magistrate Judge
                       Karen B. Molzen (emr) (Entered: 01/07/2019)
01/11/2019   12        NOTICE OF HEARING as to Carlandrew Eriacho: Jury Selection/Trial set for
                       3/11/2019 at 09:00 AM in Albuquerque − 460 Vermejo Courtroom before
                       District Judge James O. Browning. (kg) (Entered: 01/11/2019)

                                                                                                  DNM 2
    Case 1:18-cr-04166-JBM Document 35-1 Filed 09/04/19 Page 3 of 13



01/28/2019   13    Unopposed MOTION to Continue Trial and Extend Motions Deadlines by 90
                   Days by Carlandrew Eriacho. (Coberly, Todd) (Entered: 01/28/2019)
02/01/2019   14    ORDER TO CONTINUE by District Judge James O. Browning granting 13
                   Unopposed MOTION to Continue Trial and Extend Motions Deadlines by 90
                   Days. Jury Trial rescheduled for 3/18/2019 at 09:00 AM in Albuquerque − 460
                   Vermejo Courtroom. (vv) (Entered: 02/01/2019)
03/08/2019   15    NOTICE OF HEARING as to Carlandrew Eriacho: Change of Plea set for
                   3/13/2019 at 10:00 AM in Albuquerque − 320 Rio Grande Courtroom before
                   Magistrate Judge Jerry H. Ritter. (kd)
                   [THIS IS A TEXT−ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.]
                   (Entered: 03/08/2019)
03/13/2019   16    Clerk's Minutes for proceedings held before Magistrate Judge Jerry H. Ritter:
                   Plea Hearing held on 3/13/2019, Guilty Plea entered by Carlandrew Eriacho (1)
                   Guilty Count 1. (Recording Info: RIO GRANDE @ 10:37 AM) (cl) (Entered:
                   03/13/2019)
03/13/2019   17    CONSENT TO PLEA BEFORE US MAGISTRATE JUDGE by Carlandrew
                   Eriacho (vv) (Entered: 03/13/2019)
03/13/2019   18    Proffer of evidence at trial by Carlandrew Eriacho (vv) (Entered: 03/13/2019)
05/22/2019   21    NOTICE OF HEARING as to Carlandrew Eriacho: Sentencing set for
                   6/13/2019 at 02:00 PM in Albuquerque − 460 Vermejo Courtroom before
                   District Judge James O. Browning. (cab)
                   [THIS IS A TEXT−ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.]
                   (Entered: 05/22/2019)
06/07/2019         Reset Hearings as to Carlandrew Eriacho AS TO TIME ONLY: Sentencing set
                   for 6/13/2019 at 02:30 PM in Albuquerque − 460 Vermejo Courtroom before
                   District Judge James O. Browning.
                   [THIS IS A TEXT−ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.](cab)
                   (Entered: 06/07/2019)
06/10/2019   22    Unopposed MOTION to Continue Sentencing for 28 Days by Carlandrew
                   Eriacho. (Coberly, Todd) (Entered: 06/10/2019)
06/14/2019   25    ORDER by District Judge James O. Browning granting 22 Motion to Continue
                   as to Carlandrew Eriacho (1) Sentencing set for 7/29/2019 at 02:30 PM in
                   Albuquerque − 460 Vermejo Courtroom before District Judge James O.
                   Browning. (vv) (Entered: 06/14/2019)
06/18/2019   26    SENTENCING MEMORANDUM by USA as to Carlandrew Eriacho (Cowen,
                   David) (Entered: 06/18/2019)
07/24/2019   27    SENTENCING MEMORANDUM by Carlandrew Eriacho (Attachments: # 1
                   Exhibit A (Letters), # 2 Exhibit B (Photos))(Coberly, Todd) (Entered:
                   07/24/2019)
07/25/2019   28    RESPONSE by USA as to Carlandrew Eriacho re 27 Sentencing Memorandum
                   (Cowen, David) (Entered: 07/25/2019)
07/26/2019   29    MINUTE ORDER pursuant to the direction of District Judge James O.
                   Browning as to Carlandrew Eriacho, sentencing presently set for 7/30/19 is
                   vacated and will be reset by separate notice at a later date. (cab)
                                                                                                DNM 3
    Case 1:18-cr-04166-JBM Document 35-1 Filed 09/04/19 Page 4 of 13


                    [THIS IS A TEXT−ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.]
                    (Entered: 07/26/2019)
07/29/2019   30     NOTICE OF HEARING as to Carlandrew Eriacho:
                    Sentencing set for 8/12/2019 at 02:20 PM in Albuquerque − 560 Cimarron
                    Courtroom before Senior Judge Joe Billy McDade.
                    Any pleadings in response to the Presentence Report must be timely filed in
                    accordance with D.N.M.LR−CR 32.C. Additionally, the United States
                    Probation Office is ordered to provide to Defense Counsel and the Assistant
                    U.S. Attorney, upon written request, copies of documents which the USPO has
                    used to determine Defendants prior criminal history. USPO may provide any
                    such requested documentation via electronic mail. Counsel must notify Juan
                    Gonzales at 505−348−2247 immediately upon receipt of this notice IF an
                    evidentiary hearing is needed OR if the hearing will take more than 20 minutes.
                    (jmg)
                    [THIS IS A TEXT−ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.]
                    (Entered: 07/29/2019)
08/12/2019   31     Clerk's Minutes for proceedings held before Senior Judge Joe Billy McDade:
                    Sentencing held on 8/12/2019 for Carlandrew Eriacho (1), Count(s) 1,
                    SENTENCE IMPOSED: CBOP−37 months; Supervised Release−3 years;
                    SPA−$100; deft in custody. (Court Reporter: M Loughran) (vv) (Entered:
                    08/16/2019)
08/21/2019   32     PLEASE TAKE NOTICE that this case has been reassigned to Senior Judge
                    Joe Billy McDade.

                    The first page of each document must have the case file number and initials of
                    the assigned judge. Accordingly, further documents filed in this matter must
                    bear the case number and the judge's initials shown in the case caption and
                    the NEF for this document. Kindly reflect this change in your filings.

                    District Judge James O. Browning no longer assigned to this case.
                    [THIS IS A TEXT−ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED.]          (vv)
                    (Entered: 08/21/2019)
08/22/2019   33   7 JUDGMENT as to Carlandrew Eriacho by Senior Judge Joe Billy McDade
                    (jmg) (Entered: 08/22/2019)
09/03/2019   34   5 NOTICE OF APPEAL by Carlandrew Eriacho re 33 Judgment (Filing Fee −
                    Waived) (Coberly, Todd) (Entered: 09/03/2019)




                                                                                                  DNM 4
        Case
         Case1:18-cr-04166-JBM
               1:18-cr-04166-JBM Document
                                  Document35-1
                                           34 Filed
                                               Filed 09/03/19
                                                     09/04/19 Page
                                                              Page 15 of
                                                                      of 213



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

       Plaintiff,
                                                              Case No. 18-cr-04166-JBM
v.

CARLANDREW ERIACHO,

       Defendant.


                                     NOTICE OF APPEAL

       Defendant Carlandrew Eriacho, by and through undersigned counsel, hereby gives notice

of his intent to appeal his final judgment and sentence, (Doc. 33), and all interim orders in the

above-referenced cause, to the U.S. Court of Appeals for the Tenth Circuit.


                                                      Respectfully submitted,

                                                      /s/ Todd A. Coberly
                                                      Todd A. Coberly
                                                      1322 Paseo de Peralta
                                                      Santa Fe, NM 87501
                                                      (505) 989-1029
                                                      coberlylaw@gmail.com




                                                                                                    DNM 5
        Case
         Case1:18-cr-04166-JBM
               1:18-cr-04166-JBM Document
                                  Document35-1
                                           34 Filed
                                               Filed 09/03/19
                                                     09/04/19 Page
                                                              Page 26 of
                                                                      of 213



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of September, 2019, I filed the foregoing using the
CM/ECF system, which will electronically send notification of such filing to all counsel of
record.


                                                         /s/ Todd A. Coberly
                                                         Todd A. Coberly




                                                 2



                                                                                                    DNM 6
                    Case
                     Case1:18-cr-04166-JBM
                           1:18-cr-04166-JBM Document
                                              Document35-1
                                                       33 Filed
                                                           Filed 08/22/19
                                                                 09/04/19 Page
                                                                          Page 17 of
                                                                                  of 713
AO 245B (Rev 02/18) Judgment in a Criminal Case
                    Sheet 1

                                          UNITED STATES DISTRICT COURT
                                                         District of New Mexico

                  UNITED STATES OF AMERICA                             Judgment in a Criminal Case
                                    V.

          CARLANDREW ROLANDO ERIACHO                                   Case Number: 1:18CR04166-001JBM
                                                                       USM Number: 02660-151
                                                                       Defendant’s Attorney: Todd A. Coberly

THE DEFENDANT:

☒     pleaded guilty to count(s) Indictment.
☐     pleaded nolo contendere to count(s) which was accepted by the court.
☐     was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title and Section               Nature of Offense                                            Offense Ended          Count

18 U.S.C. Sec. 1112             Involuntary Manslaughter, Crime in Indian County, 18         09/06/2017
                                U.S.C. Sec. 1153


The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984. The Court has considered the United States Sentencing Guidelines and, in arriving at the sentence for this
Defendant, has taken account of the Guidelines and their sentencing goals. Specifically, the Court has considered the sentencing range
determined by application of the Guidelines and believes that the sentence imposed fully reflects both the Guidelines and each of the
factors embodied in 18 U.S.C. § 3553(a). The Court also believes the sentence is reasonable and provides just punishment for the
offense.

☐ The defendant has been found not guilty on count(s) .
☐ Count(s) dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                    August 12, 2019
                                                                    Date of Imposition of Judgment


                                                                    /s/ Joe Billy McDade
                                                                    Signature of Judge


                                                                    Honorable Joe Billy McDade
                                                                    Senior United States District Judge
                                                                    Name and Title of Judge

                                                                    August 22, 2019
                                                                    Date




                                                                                                                              DNM 7
                    Case
                     Case1:18-cr-04166-JBM
                           1:18-cr-04166-JBM Document
                                              Document35-1
                                                       33 Filed
                                                           Filed 08/22/19
                                                                 09/04/19 Page
                                                                          Page 28 of
                                                                                  of 713

AO 245B (Rev 02/18) Judgment in a Criminal Case                                                                       Judgment - Page 2 of 7
                    Sheet 2 - Imprisonment



DEFENDANT: CARLANDREW ROLANDO ERIACHO
CASE NUMBER: 1:18CR04166-001JBM

                                                        IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of: 37 months.



☒ The court makes the following recommendations to the Bureau of Prisons:
  Safford Federal Correctional Institution, Safford, Arizona, if eligible



☒     The defendant is remanded to the custody of the United States Marshal.
☐     The defendant shall surrender to the United States Marshal for this district:
      ☐ at on .
      ☐ as notified by the United States Marshal.
☐     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
      ☐ before 2 p.m. on .
      ☐ as notified by the United States Marshal.
      ☐ as notified by the Probation or Pretrial Services Office.

                                                               RETURN

I have executed this judgment as follows:




Defendant delivered on                                                                                         to
                                                  at                                 with a certified copy of this judgment.




                                                                                  UNITED STATES MARSHAL

                                                                                  By
                                                                                  DEPUTY UNITED STATES MARSHAL




                                                                                                                               DNM 8
                     Case
                      Case1:18-cr-04166-JBM
                            1:18-cr-04166-JBM Document
                                               Document35-1
                                                        33 Filed
                                                            Filed 08/22/19
                                                                  09/04/19 Page
                                                                           Page 39 of
                                                                                   of 713

AO 245B (Rev 02/18) Judgment in a Criminal Case
                    Sheet 3 – Supervised Release                                                                               Judgment - Page 3 of 7



DEFENDANT: CARLANDREW ROLANDO ERIACHO
CASE NUMBER: 1:18CR04166-001JBM


                                                       SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of: 3years .


                                                       MANDATORY CONDITIONS

1.   You must not commit another federal, state, or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
        ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
               future substance abuse. (Check, if applicable.)
4.   ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.   ☒ You must cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable)
6.   ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state, local, or tribal sex offender registration agency in the location
           where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.   ☐ You must participate in an approved program for domestic violence. (Check, if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                                      STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
     from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
     you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the
     probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
     from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
     you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
     not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
     expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
     of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation
     officer.


                                                                                                                                        DNM 9
                  Case
                    Case
                       1:18-cr-04166-JBM
                         1:18-cr-04166-JBMDocument
                                           Document35-1
                                                     33 Filed
                                                        Filed 09/04/19
                                                              08/22/19 Page
                                                                       Page 10
                                                                            4 ofof713


9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
    getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may, after
    obtaining Court approval, require you to notify that person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                               DNM 10
                    Case
                      Case
                         1:18-cr-04166-JBM
                           1:18-cr-04166-JBMDocument
                                             Document35-1
                                                       33 Filed
                                                          Filed 09/04/19
                                                                08/22/19 Page
                                                                         Page 11
                                                                              5 ofof713

AO 245B (Rev 02/18) Judgment in a Criminal Case
                    Sheet 5 – Special Conditions                                               Judgment - Page 5 of 7


DEFENDANT: CARLANDREW ROLANDO ERIACHO
CASE NUMBER: 1:18CR04166-001JBM


                                          SPECIAL CONDITIONS OF SUPERVISION

You must not use or possess alcohol.

You must not knowingly purchase, possess, distribute, administer, or otherwise use any psychoactive
substances (e.g., synthetic cannabinoids, synthetic cathinones, etc.) that impair your physical or mental
functioning, whether or not intended for human consumption.

You must participate in a mental health treatment program and follow the rules and regulations of that
program. The probation officer, in consultation with the treatment provider, will supervise your
participation in the program. You may be required to pay all, or a portion, of the costs of the program.

You shall waive your right of confidentiality and allow the treatment provider to release treatment
records to the probation officer and sign all necessary releases to enable the probation officer to monitor
your progress. The probation officer may disclose the presentence report, any previous mental health
evaluations and/or other pertinent treatment records to the treatment provider.

You must reside in a residential reentry center for a term of 6 months. You must follow the rules and
regulations of the center.

You must participate in an outpatient substance abuse treatment program and follow the rules and
regulations of that program. The probation officer will supervise your participation in the program
(provider, location, modality, duration, intensity, etc.). You may be required to pay all, or a portion, of
the costs of the program.

You shall waive your right of confidentiality and allow the treatment provider to release treatment
records to the probation officer and sign all necessary releases to enable the probation officer to monitor
your progress. The probation officer may disclose the presentence report, any previous substance abuse
evaluations and/or other pertinent treatment records to the treatment provider.

You must submit to substance abuse testing to determine if you have used a prohibited substance.
Testing may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, an
alcohol monitoring technology program, and/or any form of prohibited substance screening or testing.
You must not attempt to obstruct or tamper with the testing methods. You may be required to pay all, or
a portion, of the costs of the testing.

You must participate in an educational or vocational services program and follow the rules and
regulations of that program. The probation officer will approve the program (agency, location,
frequency of participation, etc.) and supervise your level of participation. You may be required to pay all,
or a portion, of the costs of the program.

You must submit to a search of your person, property, residence, vehicle, papers, computers (as defined
in 18 U.S.C. 1030(e)(1)), other electronic communications or data storage devices or media, or office
under your control. The probation officer may conduct a search under this condition only when


                                                                                                      DNM 11
                  Case
                    Case
                       1:18-cr-04166-JBM
                         1:18-cr-04166-JBMDocument
                                           Document35-1
                                                     33 Filed
                                                        Filed 09/04/19
                                                              08/22/19 Page
                                                                       Page 12
                                                                            6 ofof713


reasonable suspicion exists, in a reasonable manner and at a reasonable time, for the purpose of detecting
alcohol, drugs, weapons and firearms . You must inform any residents or occupants that the premises
may be subject to a search.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this judgment
containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised Release Conditions,
available at: www.uscourts.gov.




   Defendant’s Signature                                                                      Date




                                                                                                                               DNM 12
                    Case
                      Case
                         1:18-cr-04166-JBM
                           1:18-cr-04166-JBMDocument
                                             Document35-1
                                                       33 Filed
                                                          Filed 09/04/19
                                                                08/22/19 Page
                                                                         Page 13
                                                                              7 ofof713

AO 245B (Rev 02/18) Judgment in a Criminal Case
                    Sheet 6 – Criminal Monetary Penalties                                                             Judgment - Page 7 of 7


DEFENDANT: CARLANDREW ROLANDO ERIACHO
CASE NUMBER: 1:18CR04166-001JBM

                                               CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments.

☐    The Court hereby remits the defendant’s Special Penalty Assessment; the fee is waived and no payment is required.

Totals:                               Assessment               JVTA Assessment*               Fine                     Restitution
                                       $100.00                      $0.00                     $0.00                      $0.00


☐    The determination of the restitution is deferred until . An Amended Judgment in a Criminal Case will be entered after such
     determination.
☐    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

                                                      SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    ☒      In full immediately; or

B    ☐     $ due immediately, balance due (see special instructions regarding payment of criminal monetary penalties).

Special instructions regarding the payment of criminal monetary penalties: Criminal monetary penalties are to be made
payable by cashier's check, bank or postal money order to the U.S. District Court Clerk, 333 Lomas Blvd. NW, Albuquerque,
New Mexico 87102 unless otherwise noted by the court. Payments must include defendant's name, current address, case
number and type of payment.

The Court finds the Mandatory Restitution Act of 1996 is applicable in this case; however, no claim for restitution
has been made by the victim(s) in this case. Therefore, none will be ordered.

Based on the defendant’s lack of financial resources, the Court will not impose a fine or a portion of a fine.
However, in accordance with U.S.S.G. 5E1.2(e), the Court has imposed as a special condition that the defendant
reside at a residential reentry center. The Court concludes the total combined sanction without a fine or alternative sanction,
other than the defendant reside at a residential reentry center, is sufficiently punitive.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons' Inmate Financial Responsibility Program, are made to the clerk of court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties; and (9) costs, including cost of prosecution and
court costs.

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22




                                                                                                                             DNM 13
